UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 3006 John Hancock Bond Trust (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Salvatore Schiavone Treasurer 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4497 Date of fiscal year end: May 31 Date of reporting period: May 31, 2013 ITEM 1. REPORTS TO STOCKHOLDERS. A look at performance Total returns for the period ended May 31, 2013 Average annual total returns (%) Cumulative total returns (%) SEC 30-day with maximum sales charge with maximum sales charge yield (%) as of 1-year 5-year 10-year 1-year 5-year 10-year 5-31-13 Class A 0.09 6.20 4.49 0.09 35.08 55.08 1.69 Class B –0.98 6.07 4.34 –0.98 34.28 52.93 1.02 Class C 3.02 6.39 4.18 3.02 36.29 50.66 1.02 Class I 5.14 7.55 5.37 5.14 43.93 68.65 2.08 Index † 0.91 5.50 4.66 0.91 30.69 57.72 — Performance figures assume all distributions have been reinvested. Figures reflect maximum sales charges on Class A shares of 4.5% and the applicable contingent deferred sales charge (CDSC) on Class B shares and Class C shares. The returns for Class C shares have been adjusted to reflect the elimination of the front-end sales charge effective 7-15-04. The Class B shares’ CDSC declines annually between years 1 to 6 according to the following schedule: 5, 4, 3, 3, 2, 1%. No sales charge will be assessed after the sixth year. Class C shares held for less than one year are subject to a 1% CDSC. Sales charges are not applicable to Class I shares. The expense ratios of the fund, both net (including any fee waivers or expense limitations) and gross (excluding any fee waivers or expense limitations), are set forth according to the most recent publicly available prospectuses for the fund and may differ from those disclosed in the Financial highlights tables in this report. The fee waivers and expense limitations are contractual at least until 9-30-13 for Class A, Class B and Class C shares. Had the fee waivers and expense limitations not been in place, gross expenses would apply. For Class I, the net expenses equal the gross expenses. The expense ratios are as follows: Class A Class B Class C Class I Net (%) 0.98 1.73 1.73 0.65 Gross (%) 1.00 1.75 1.75 0.65 The returns reflect past results and should not be considered indicative of future performance. The return and principal value of an investment will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Due to market volatility, the fund’s current performance may be higher or lower than the performance shown. For current to the most recent month end performance data, please call 800-225-5291 or visit the fund’s website at jhfunds.com. The performance table above and the chart on the next page do not reflect the deduction of taxes that a shareholder may pay on fund distributions or on the redemption of fund shares. The fund’s performance results reflect any applicable fee waivers or expense reductions, without which the expenses would increase and results would have been less favorable. † Index is the Barclays U.S. Aggregate Bond Index. See the following page for footnotes. 6 Investment Grade Bond Fund | Annual report With maximum Without Start date sales charge sales charge Index Class B 3 5-31-03 $15,293 $15,293 $15,772 Class C 3 5-31-03 15,066 15,066 15,772 Class I 2 5-31-03 16,865 16,865 15,772 Performance of the classes will vary based on the difference in sales charges paid by shareholders investing in the different classes and the fee structure of those classes. The Class C shares investment with maximum sales charge has been adjusted to reflect the elimination of the front-end sales charge, effective 7-15-04. Barclays U.S. Aggregate Bond Index is an unmanaged index of dollar-denominated and nonconvertible investment-grade debt issues. It is not possible to invest directly in an index. Index figures do not reflect expenses or sales charges, which would have resulted in lower values if they did. Footnotes related to performance pages 1 For certain types of investors as described in the fund’s prospectus. 2 Class I shares were first offered on 7-28-03. The returns prior to this date are those of Class A shares that have been recalculated to apply the fees and expenses of Class I shares. 3 The contingent deferred sales charge is not applicable. Annual report | Investment Grade Bond Fund 7 Management’s discussion of Fund performance By John Hancock Asset management a division of manulife Asset management (US) LLC Effective May 15, 2013, Barry Evans relinquished his role as a portfolio manager on the fund, as he assumes a wider leadership role as president of John Hancock Asset Management a division of Manulife Asset Management (North America) Limited. The fund will continue to be managed by Howard Greene and Jeffrey Given. Conditions in the bond market were generally favorable for the year ended May 31, 2013. Economic growth was positive but constrained, while interest rates remained near historic lows and inflation stayed in check. The Federal Reserve Board (Fed) kept the federal funds rate—a key overnight lending rate—close to zero, while announcing its intention to keep interest rates low into 2015 to help spur the housing recovery and boost economic growth. Monthly purchases by the Fed of agency mortgage bonds and U.S. Treasuries kept a lid on yields, with the hope that businesses would take on riskier projects and increase hiring. In this environment, investors were rewarded for taking on more risk, with stocks and high-yield bonds producing the strongest gains and Treasuries the weakest. For the 12 months ended May 31, 2013, John Hancock Investment Grade Bond Fund’s Class A shares returned 4.80%, excluding sales charges, beating the 0.91% gain of its benchmark, the Barclays U.S. Aggregate Bond Index, and the 3.48% average gain of Morningstar, Inc.’s intermediate-term bond fund category. † The fund benefited from favorable sector allocations and security selection. The biggest boost came from having an overweight—and over one-third of the fund’s assets—in lower-rated investment-grade bonds, which outperformed U.S. Treasuries. We favored bonds in the financials sector, which produced strong gains, thanks to their above-average yields and improving balance sheets. A large underweight in Treasuries also helped relative performance, as these were under pressure. Within the mortgage group, a position in commercial mortgage-backed securities—which are bonds issued for large commercial real estate projects—contributed. The fund also benefited from being well positioned in 30-year government-agency backed mortgage-backed securities that had a lower risk of prepayment, or, being paid off before maturity. This commentary reflects the views of the portfolio managers through the end of the period discussed in this report. As such, they are in no way guarantees of future events and are not intended to be used as investment advice or a recommendation regarding any specific security. They are also subject to change at any time as market and other conditions warrant. Past performance is no guarantee of future results. † Figures from Morningstar, Inc. include reinvested distributions and do not take into account sales charges. Actual load-adjusted performance is lower. 8 Investment Grade Bond Fund | Annual report Your expenses These examples are intended to help you understand your ongoing operating expenses of investing in the fund so you can compare these costs with the ongoing costs of investing in other mutual funds. Understanding fund expenses As a shareholder of the fund, you incur two types of costs: ▪ Transaction costs, which include sales charges (loads) on purchases or redemptions (varies by share class), minimum account fee charge, etc. ▪ Ongoing operating expenses, including management fees, distribution and service fees (if applicable) and other fund expenses. We are going to present only your ongoing operating expenses here. Actual expenses/actual returns This example is intended to provide information about the fund’s actual ongoing operating expenses and is based on the fund’s actual return. It assumes an account value of $1,000.00 on December 1, 2012, with the same investment held until May 31, 2013. Account value Ending value Expenses paid during on 12-1-12 on5-31-13 period ended 5-31-13 1 Class A $1,000.00 $1,002.70 $4.74 Class B 1,000.00 998.90 8.47 Class C 1,000.00 998.90 8.47 Class I 1,000.00 1,004.00 3.10 Together with the value of your account, you may use this information to estimate the operating expenses that you paid over the period. Simply divide your account value at May 31, 2013, by $1,000.00, then multiply it by the “expenses paid” for your share class from the table above. For example, for an account value of $8,600.00, the operating expenses should be calculated as follows: Annual report | Investment Grade Bond Fund 9 Your expenses Hypothetical example for comparison purposes This table allows you to compare the fund’s ongoing operating expenses with those of any other fund. It provides an example of the fund’s hypothetical account values and hypothetical expenses based on each class’s actual expense ratio and an assumed 5% annualized return before expenses (which is not the fund’s actual return). It assumes an account value of $1,000.00 on December 1, 2012, with the same investment held until May 31, 2013. Look in any other fund shareholder report to find its hypothetical example and you will be able to compare these expenses. Please remember that these hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. Account value Ending value Expenses paid during on 12-1-12 on5-31-13 period ended 5-31-13 1 Class A $1,000.00 $1,020.20 $4.78 Class B 1,000.00 1,016.50 8.55 Class C 1,000.00 1,016.50 8.55 Class I 1,000.00 1,021.80 3.13 Remember, these examples do not include any transaction costs, therefore, these examples will not help you to determine the relative total costs of owning different funds. If transaction costs were included, your expenses would have been higher. See the fund’s prospectuses for details regarding transaction costs. 1 Expenses are equal to the fund’s annualized expense ratio of 0.95%, 1.70%, 1.70%, and 0.62% for Class A, Class B, Class C, and Class I shares, respectively, multiplied by the average account value over the period, multiplied by 182/365 (to reflect the one-half year period). 10 Investment Grade Bond Fund | Annual report Portfolio summary Portfolio Composition 1 Corporate Bonds 35.6% Asset Backed Securities 4.3% U.S. Government Agency 26.8% Capital Preferred Securities 1.1% Collateralized Mortgage Obligations 11.1% Municipal Bonds 0.8% U.S. Government 10.3% Preferred Securities 0.6% U.S. Government Agency Collateralized Foreign Government Obligations 0.1% Mortgage Obligations 7.8% Short-Term Investments & Other 1.5% Quality Composition U.S. Government Agency 26.8% BBB 31.6% U.S. Government 10.3% BB 3.4% U.S. Government Agency Collateralized B 0.5% Mortgage Securities 7.8% CCC & Below 3.4% AAA 3.2% Not Rated 0.2% AA 2.6% Preferred Securities 0.6% A 8.1% Short-Term Investments & Other 1.5% 1 As a percentage of net assets on 5-31-13. 2 Ratings are from Moody’s Investors Service, Inc. If not available, we have used ratings from Standard & Poor’s Ratings Services. In the absence of ratings from these agencies, we have used Fitch Ratings, Inc. rating. “Not Rated” securities are those with no ratings available from these agencies. All ratings are as of 5-31-13 and do not reflect subsequent downgrades or upgrades, if any. Fixed-income investments are subject to interest-rate and credit risk; their value will normally decline as interest rates rise or if the creditor is unable or unwilling to make principal or interest payments. Foreign investing, especially in emerging markets, has additional risks, such as currency and market volatility and political and social instability. Mortgage and asset-backed securities may be sensitive to changes in interest rates, subject to early repayment risk and their value may fluctuate in response to the market’s perception of issuer creditworthiness. Hedging and other strategic transactions may increase the volatility of a fund and, if the transaction is not successful, could result in a significant loss. Sector investing is subject to greater risks than the market as a whole. Because the fund may focus on particular sectors of the economy, its performance may depend on the performance of those sectors and investments focused in one sector may fluctuate more widely than investments diversified across sectors. For additional information on these and other risk considerations, please see the fund’s prospectuses. Annual report | Investment Grade Bond Fund 11 Fund’s investments As of 5-31-13 Maturity Rate (%) date Par value Value U.S. Government & Agency Obligations 37.1% (Cost $89,457,066) U.S. Government 10.3% U.S. Treasury Bond 3.125 02-15-43 $3,440,000 3,341,105 Note 0.750 03-31-18 6,750,000 6,668,791 Note 1.750 05-15-23 3,380,000 3,262,227 Note 2.625 08-15-20 10,305,000 11,044,868 Strips, PO 2.709 11-15-30 1,155,000 661,739 U.S. Government Agency 26.8% Federal Home Loan Mortgage Corp. 7 Yr Reference Note 1.750 05-30-19 1,145,000 1,163,388 15 Yr Pass Thru 3.500 02-01-26 209,778 220,033 30 Yr Pass Thru 5.000 03-01-41 1,482,369 1,636,564 30 Yr Pass Thru 5.000 04-01-41 753,494 807,148 30 Yr Pass Thru 6.500 06-01-37 14,938 16,710 30 Yr Pass Thru 6.500 10-01-37 36,092 40,307 30 Yr Pass Thru 6.500 11-01-37 78,017 87,130 30 Yr Pass Thru 6.500 12-01-37 35,997 40,201 30 Yr Pass Thru 6.500 02-01-38 16,432 18,341 30 Yr Pass Thru 6.500 04-01-39 1,035,209 1,155,477 30 Yr Pass Thru 6.500 09-01-39 606,578 677,049 Federal National Mortgage Association 15 Yr Pass Thru 3.500 02-01-26 188,764 198,655 15 Yr Pass Thru 3.500 03-01-26 1,223,179 1,287,275 15 Yr Pass Thru 3.500 07-01-26 2,394,787 2,531,502 15 Yr Pass Thru 4.000 12-01-24 1,796,903 1,930,478 30 Yr Pass Thru 3.000 07-01-27 755,795 786,906 30 Yr Pass Thru 3.000 10-29-27 585,000 561,265 30 Yr Pass Thru 3.000 08-01-42 2,283,832 2,301,722 30 Yr Pass Thru 3.000 12-01-42 4,511,591 4,551,162 30 Yr Pass Thru 3.500 06-01-42 7,505,177 7,795,718 30 Yr Pass Thru (C) 3.500 04-01-43 873,571 908,139 30 Yr Pass Thru 4.000 09-01-41 6,414,813 6,895,173 30 Yr Pass Thru 4.000 10-01-41 99,294 106,295 30 Yr Pass Thru (C) 4.000 03-01-42 783,212 828,644 30 Yr Pass Thru 4.500 08-01-40 5,031,384 5,373,361 30 Yr Pass Thru 4.500 12-01-40 1,163,099 1,248,332 30 Yr Pass Thru 4.500 05-01-41 1,738,267 1,856,415 30 Yr Pass Thru 4.500 06-01-41 2,505,281 2,714,707 30 Yr Pass Thru 4.500 07-01-41 1,300,039 1,408,714 30 Yr Pass Thru (C) 4.500 11-01-41 468,489 500,624 30 Yr Pass Thru 5.000 11-01-33 518,894 561,926 30 Yr Pass Thru 5.000 04-01-35 332,360 359,195 12 Investment Grade Bond Fund | Annual report See notes to financial statements Maturity Rate (%) date Par value Value U.S. Government Agency (continued) Federal National Mortgage Association 30 Yr Pass Thru 5.000 09-01-40 $2,235,293 $2,478,643 30 Yr Pass Thru 5.000 02-01-41 1,180,179 1,317,513 30 Yr Pass Thru 5.000 03-01-41 2,602,131 2,916,318 30 Yr Pass Thru 5.000 04-01-41 472,490 526,439 30 Yr Pass Thru 5.000 05-01-41 2,656,888 2,886,355 30 Yr Pass Thru 5.500 09-01-34 1,193,501 1,305,491 30 Yr Pass Thru 5.500 02-01-36 399,402 434,134 30 Yr Pass Thru (P) 5.850 03-01-14 340 362 30 Yr Pass Thru (P) 5.850 06-01-14 2,332 2,488 30 Yr Pass Thru 6.000 06-01-40 393,393 427,937 30 Yr Pass Thru 6.500 09-01-37 222,750 248,646 30 Yr Pass Thru 6.500 01-01-39 1,383,234 1,544,197 30 Yr Pass Thru 6.500 03-01-39 69,324 77,481 30 Yr Pass Thru 6.500 06-01-39 392,211 439,124 Corporate Bonds 35.6% (Cost $82,373,038) Consumer Discretionary 3.4% Auto Components 0.1% BorgWarner, Inc. 5.750 11-01-16 230,000 259,477 Automobiles 1.4% Ford Motor Company 4.750 01-15-43 300,000 279,827 Ford Motor Company 6.625 10-01-28 85,000 98,393 Ford Motor Credit Company LLC 5.000 05-15-18 436,000 480,674 Ford Motor Credit Company LLC 5.875 08-02-21 1,166,000 1,329,814 Ford Motor Credit Company LLC 8.000 12-15-16 345,000 414,265 Hyundai Capital Services, Inc. (S) 4.375 07-27-16 185,000 198,445 Kia Motors Corp. (S) 3.625 06-14-16 195,000 204,262 Nissan Motor Acceptance Corp. (S) 1.950 09-12-17 395,000 397,615 Hotels, Restaurants & Leisure 0.2% Brinker International, Inc. 2.600 05-15-18 120,000 120,176 Seminole Indian Tribe of Florida (S) 6.535 10-01-20 315,000 344,925 Internet & Catalog Retail 0.4% Expedia, Inc. 5.950 08-15-20 385,000 427,924 QVC, Inc. (S) 4.375 03-15-23 270,000 271,781 QVC, Inc. 5.125 07-02-22 180,000 192,577 Media 0.9% CBS Corp. 7.875 07-30-30 560,000 741,047 News America, Inc. 6.150 03-01-37 110,000 127,001 News America, Inc. 6.400 12-15-35 110,000 130,224 News America, Inc. 9.500 07-15-24 600,000 838,636 Time Warner Cable, Inc. 8.250 04-01-19 290,000 373,845 Multiline Retail 0.2% Macy’s Retail Holdings, Inc. 7.875 08-15-36 359,000 412,879 Specialty Retail 0.2% Best Buy Company, Inc. 7.250 07-15-13 550,000 552,750 See notes to financial statements Annual report | Investment Grade Bond Fund 13 Maturity Rate (%) date Par value Value Consumer Staples 0.9% Beverages 0.1% Pernod-Ricard SA (S) 5.750 04-07-21 $285,000 330,925 Food & Staples Retailing 0.5% Safeway, Inc. (L) 4.750 12-01-21 105,000 111,467 Safeway, Inc. 5.000 08-15-19 730,000 805,516 Safeway, Inc. 7.250 02-01-31 175,000 201,161 Food Products 0.3% Bunge, Ltd. Finance Corp. 8.500 06-15-19 455,000 582,849 ConAgra Foods, Inc. 3.200 01-25-23 280,000 276,307 Energy 4.0% Energy Equipment & Services 0.1% Rowan Companies, Inc. 4.875 06-01-22 285,000 305,618 Gas Utilities 0.2% DCP Midstream LLC (S) 9.750 03-15-19 375,000 495,037 Oil, Gas & Consumable Fuels 3.7% Anadarko Petroleum Corp. 8.700 03-15-19 400,000 530,140 Boardwalk Pipelines LP 5.500 02-01-17 170,000 189,799 CNOOC Finance 2013, Ltd. 3.000 05-09-23 205,000 194,954 DCP Midstream Operating LP 2.500 12-01-17 340,000 344,075 DCP Midstream Operating LP 3.875 03-15-23 185,000 181,797 Energy Transfer Partners LP 5.200 02-01-22 110,000 121,316 Energy Transfer Partners LP 9.700 03-15-19 340,000 453,838 Enterprise Products Operating LLC 6.500 01-31-19 895,000 1,094,324 Enterprise Products Operating LLC 6.650 04-15-18 565,000 689,978 Hess Corp. 8.125 02-15-19 500,000 644,148 Kerr-McGee Corp. 6.950 07-01-24 460,000 567,803 Kinder Morgan Energy Partners LP 7.750 03-15-32 115,000 150,417 Lukoil International Finance BV (S) 3.416 04-24-18 590,000 590,000 NuStar Logistics LP 8.150 04-15-18 209,000 236,907 ONEOK Partners LP 6.150 10-01-16 295,000 341,377 Petrobras Global Finance BV 4.375 05-20-23 320,000 308,811 Petrohawk Energy Corp. 6.250 06-01-19 470,000 528,750 Petroleos Mexicanos 4.875 01-24-22 225,000 239,625 Suncor Energy, Inc. 6.100 06-01-18 285,000 339,353 TransCanada Pipelines, Ltd. (6.350% to 5-15-17, then 3 month LIBOR + 2.210%) 6.350 05-15-67 470,000 503,338 Williams Partners LP 5.250 03-15-20 535,000 602,679 Financials 16.0% Capital Markets 2.8% Jefferies Group, Inc. 6.875 04-15-21 715,000 833,154 Jefferies Group, Inc. 8.500 07-15-19 205,000 259,325 Macquarie Bank, Ltd. (S) 6.625 04-07-21 305,000 341,819 Macquarie Group, Ltd. (S) 6.000 01-14-20 225,000 245,968 Morgan Stanley 4.100 05-22-23 505,000 484,561 Morgan Stanley 5.500 01-26-20 395,000 445,905 Morgan Stanley 5.550 04-27-17 440,000 491,783 14 Investment Grade Bond Fund | Annual report See notes to financial statements Maturity Rate (%) date Par value Value Capital Markets (continued) Morgan Stanley 5.750 01-25-21 $675,000 $770,122 Morgan Stanley 7.300 05-13-19 785,000 962,660 The Goldman Sachs Group, Inc. 5.250 07-27-21 965,000 1,076,418 The Goldman Sachs Group, Inc. 5.750 01-24-22 865,000 991,509 Commercial Banks 3.1% Abbey National Treasury Services PLC 4.000 04-27-16 470,000 503,168 Banco de Credito del Peru (S) 4.250 04-01-23 224,000 219,520 Barclays Bank PLC 6.750 05-22-19 540,000 665,811 Barclays Bank PLC (S) 10.179 06-12-21 210,000 279,254 First Horizon National Corp. 5.375 12-15-15 845,000 923,402 ICICI Bank, Ltd. (S) 4.700 02-21-18 320,000 336,274 ICICI Bank, Ltd. (S) 5.750 11-16-20 305,000 331,079 Nordea Bank AB (S) 3.125 03-20-17 540,000 570,361 PNC Financial Services Group, Inc. (4.850% to 6-1-23, then 3 month LIBOR + 3.040%) (Q) 4.850 06-01-23 270,000 267,975 Regions Financial Corp. 7.750 11-10-14 57,000 61,998 Royal Bank of Scotland Group PLC 6.125 12-15-22 135,000 139,260 Royal Bank of Scotland Group PLC 6.400 10-21-19 270,000 319,510 Santander Holdings USA, Inc. 4.625 04-19-16 70,000 74,902 Sberbank of Russia (S) 6.125 02-07-22 300,000 330,750 SunTrust Banks, Inc. 3.500 01-20-17 590,000 628,503 Swedbank AB (S) 2.125 09-29-17 370,000 375,017 U.S. Bancorp 3.442 02-01-16 500,000 527,874 VTB Bank OJSC (9.500% to 12-6-22, then 10 Year U.S. Treasury + 8.067%) (Q)(S) 9.500 12-06-22 200,000 214,500 Wachovia Bank NA 5.850 02-01-37 235,000 277,557 Wells Fargo & Company, Series K (7.980% to 3-15-18, then 3 month LIBOR + 3.770%) (Q) 7.980 03-15-18 545,000 638,331 Consumer Finance 0.5% Capital One Financial Corp. 4.750 07-15-21 405,000 452,558 Discover Bank 7.000 04-15-20 280,000 339,471 Discover Financial Services 5.200 04-27-22 375,000 413,373 Diversified Financial Services 3.8% Bank of America Corp. 3.300 01-11-23 225,000 218,292 Bank of America Corp. 5.000 05-13-21 560,000 621,008 Bank of America Corp. 5.700 01-24-22 310,000 356,424 Bank of America Corp. 6.500 08-01-16 200,000 228,711 Bank of America NA 5.300 03-15-17 125,000 138,739 Citigroup, Inc. 8.500 05-22-19 400,000 524,475 General Electric Capital Corp. (P) 0.755 08-15-36 360,000 292,142 General Electric Capital Corp. 4.375 09-16-20 220,000 240,834 General Electric Capital Corp. 5.550 05-04-20 680,000 797,207 General Electric Capital Corp. 5.875 01-14-38 70,000 80,053 General Electric Capital Corp. (7.125% until 6-15-22, then 3 month LIBOR + 5.296%) (Q) 7.125 06-15-22 500,000 585,000 International Lease Finance Corp. (S) 7.125 09-01-18 220,000 259,325 See notes to financial statements Annual report | Investment Grade Bond Fund 15 Maturity Rate (%) date Par value Value Diversified Financial Services 3.8% JPMorgan Chase & Company 4.625 05-10-21 $745,000 $820,964 JPMorgan Chase & Company (7.900% to 4-30-18, then 3 month LIBOR + 3.470%) (Q) 7.900 04-30-18 390,000 455,325 Merrill Lynch & Company, Inc. 6.875 04-25-18 510,000 607,970 Merrill Lynch & Company, Inc. 7.750 05-14-38 410,000 514,257 Rabobank Nederland NV (11.000% to 6-30-19, then 3 month LIBOR + 10.868%) (Q)(S) 11.000 06-30-19 904,000 1,211,360 The Bear Stearns Companies LLC 7.250 02-01-18 435,000 531,944 UBS AG 7.625 08-17-22 360,000 410,952 USB Realty Corp. (P)(Q)(S) 1.424 01-15-17 300,000 267,750 Insurance 3.1% Aflac, Inc. 8.500 05-15-19 330,000 439,639 American International Group, Inc. 8.250 08-15-18 445,000 565,955 Aon PLC 4.250 12-12-42 205,000 192,310 AXA SA 8.600 12-15-30 280,000 361,629 CNA Financial Corp. 5.875 08-15-20 240,000 281,441 CNA Financial Corp. 7.250 11-15-23 420,000 528,574 Hartford Financial Services Group, Inc. 5.500 03-30-20 150,000 174,562 Hartford Financial Services Group, Inc. 6.000 01-15-19 71,000 83,737 Liberty Mutual Group, Inc. (S) 5.000 06-01-21 535,000 583,070 Lincoln National Corp. 8.750 07-01-19 265,000 353,211 Lincoln National Corp. (6.050% to 4-20-17, then 3 month LIBOR + 2.040%) 6.050 04-20-67 320,000 326,400 Lincoln National Corp. (7.000% to 5-17-16, then 3 month LIBOR + 2.358%) 7.000 05-17-66 110,000 114,400 MetLife, Inc. 6.400 12-15-36 270,000 305,100 Nippon Life Insurance Company (P)(S) 5.000 10-18-42 255,000 261,370 Pacific LifeCorp. (S) 6.000 02-10-20 155,000 175,519 Prudential Financial, Inc. 4.500 11-15-20 540,000 600,872 Prudential Financial, Inc. (P) 5.200 03-15-44 90,000 91,350 Prudential Financial, Inc. (5.875% to 9-15-22, then 3 month LIBOR + 4.175%) 5.875 09-15-42 355,000 383,844 Teachers Insurance & Annuity Association of America (S) 6.850 12-16-39 380,000 501,245 The Chubb Corp. (6.375% until 4-15-17, then 3 month LIBOR + 2.250%) 6.375 03-29-67 310,000 348,750 The Hanover Insurance Group, Inc. 6.375 06-15-21 95,000 108,324 Unum Group 5.625 09-15-20 145,000 165,227 Unum Group 7.125 09-30-16 275,000 319,083 WR Berkley Corp. 5.375 09-15-20 230,000 256,061 Real Estate Investment Trusts 2.7% BioMed Realty LP 6.125 04-15-20 80,000 92,913 Boston Properties LP 3.700 11-15-18 150,000 163,157 Brandywine Operating Partnership LP 7.500 05-15-15 255,000 284,763 DDR Corp. 4.625 07-15-22 75,000 80,254 DDR Corp. 7.875 09-01-20 95,000 121,081 Goodman Funding Pty, Ltd. (S) 6.375 04-15-21 510,000 583,912 16 Investment Grade Bond Fund | Annual report See notes to financial statements Maturity Rate (%) date Par value Value Real Estate Investment Trusts (continued) HCP, Inc. 5.375 02-01-21 $200,000 $230,029 Health Care REIT, Inc. 4.125 04-01-19 340,000 367,179 Health Care REIT, Inc. 4.950 01-15-21 155,000 171,304 Health Care REIT, Inc. 6.125 04-15-20 665,000 782,105 Healthcare Realty Trust, Inc. 6.500 01-17-17 345,000 393,221 Highwoods Realty LP 5.850 03-15-17 570,000 635,829 Host Hotels & Resorts LP 3.750 10-15-23 135,000 132,253 ProLogis International Funding II (S) 4.875 02-15-20 150,000 153,031 ProLogis LP 4.500 08-15-17 45,000 49,052 ProLogis LP 6.250 03-15-17 385,000 439,588 ProLogis LP 7.625 08-15-14 200,000 216,720 SL Green Realty Corp. 7.750 03-15-20 215,000 263,277 Ventas Realty LP 2.700 04-01-20 180,000 171,522 Ventas Realty LP 4.000 04-30-19 275,000 297,406 Ventas Realty LP 4.750 06-01-21 535,000 585,287 WEA Finance LLC (S) 6.750 09-02-19 215,000 264,031 Health Care 0.8% Health Care Providers & Services 0.4% Medco Health Solutions, Inc. 7.125 03-15-18 385,000 473,517 WellPoint, Inc. 7.000 02-15-19 540,000 665,043 Pharmaceuticals 0.4% Hospira, Inc. 6.050 03-30-17 320,000 353,521 Mylan, Inc. (S) 7.875 07-15-20 470,000 546,367 Industrials 3.1% Aerospace & Defense 0.4% Embraer Overseas, Ltd. 6.375 01-15-20 340,000 391,340 Textron, Inc. 5.600 12-01-17 340,000 379,773 Textron, Inc. 7.250 10-01-19 215,000 261,474 Airlines 1.4% Air Canada 2013-1 Class A Pass Through Trust (S) 4.125 05-15-25 100,000 102,375 Continental Airlines 1997-4 Class A Pass Through Trust 6.900 01-02-18 272,213 296,712 Continental Airlines 1998-1 Class A Pass Through Trust 6.648 09-15-17 79,269 86,110 Continental Airlines 1999-1 Class A Pass Through Trust 6.545 02-02-19 126,424 141,911 Continental Airlines 2007-1 Class A Pass Through Trust 5.983 04-19-22 337,740 383,335 Continental Airlines 2010-1 Class A Pass Through Trust 4.750 01-12-21 96,935 106,386 Delta Air Lines 2007-1 Class A Pass Through Trust 6.821 08-10-22 509,173 593,849 Delta Air Lines 2010-1 Class A Pass Through Trust 6.200 07-02-18 128,729 144,177 Delta Air Lines 2011-1 Class A Pass Through Trust 5.300 04-15-19 217,015 242,514 Hawaiian Airlines 2013-1 Class A Pass Through Certificates 3.900 01-15-26 205,000 203,463 See notes to financial statements Annual report | Investment Grade Bond Fund 17 Maturity Rate (%) date Par value Value Airlines (continued) Northwest Airlines 2002-1 Class G-2 Pass Through Trust 6.264 11-20-21 $98,460 $105,017 Northwest Airlines 2007-1 Class A Pass Through Trust 7.027 11-01-19 234,847 263,029 US Airways 2012-1 Class A Pass Through Trust 5.900 10-01-24 134,757 150,591 US Airways 2012-2 Class A Pass Through Trust 4.625 06-03-25 400,000 411,000 Building Products 0.3% Voto-Votorantim Overseas Trading Operations NV (S) 6.625 09-25-19 285,000 324,900 Voto-Votorantim, Ltd. (S) 6.750 04-05-21 285,000 324,900 Commercial Services & Supplies 0.1% The ADT Corp. 2.250 07-15-17 280,000 280,457 Industrial Conglomerates 0.4% General Electric Company 4.125 10-09-42 175,000 167,465 KOC Holding AS (S) 3.500 04-24-20 300,000 285,600 Odebrecht Finance, Ltd. (S) 7.125 06-26-42 400,000 428,000 Odebrecht Finance, Ltd. (Q)(S) 7.500 09-14-15 120,000 126,840 Road & Rail 0.3% Penske Truck Leasing Company LP (S) 2.875 07-17-18 345,000 355,564 Penske Truck Leasing Company LP (S) 3.750 05-11-17 355,000 378,967 Trading Companies & Distributors 0.2% Air Lease Corp. 4.500 01-15-16 75,000 76,875 Air Lease Corp. 6.125 04-01-17 145,000 156,238 Glencore Funding LLC (S) 4.125 05-30-23 325,000 321,963 Information Technology 0.3% IT Services 0.2% Fiserv, Inc. 4.625 10-01-20 325,000 346,454 Office Electronics 0.1% Xerox Corp. 5.625 12-15-19 280,000 317,982 Materials 2.2% Chemicals 0.8% Braskem Finance, Ltd. (S) 7.000 05-07-20 455,000 509,600 CF Industries, Inc. 7.125 05-01-20 490,000 608,605 Incitec Pivot Finance LLC (S) 6.000 12-10-19 215,000 250,583 LyondellBasell Industries NV 5.000 04-15-19 580,000 655,271 Metals & Mining 0.8% Allegheny Technologies, Inc. 5.950 01-15-21 100,000 109,989 Allegheny Technologies, Inc. 9.375 06-01-19 320,000 403,632 ArcelorMittal 10.350 06-01-19 240,000 297,000 Barrick Gold Corp. (S) 4.100 05-01-23 295,000 280,853 Gerdau Trade, Inc. (S) 4.750 04-15-23 200,000 196,471 Xstrata Finance Canada, Ltd. (S) 3.600 01-15-17 540,000 565,752 18 Investment Grade Bond Fund | Annual report See notes to financial statements Maturity Rate (%) date Par value Value Paper & Forest Products 0.6% Georgia-Pacific LLC 7.250 06-01-28 $130,000 $167,161 International Paper Company 7.950 06-15-18 360,000 458,052 International Paper Company 9.375 05-15-19 255,000 345,919 Westvaco Corp. 7.950 02-15-31 315,000 385,011 Telecommunication Services 2.7% Diversified Telecommunication Services 2.2% American Tower Corp. 4.700 03-15-22 320,000 340,301 BellSouth Corp. 6.550 06-15-34 250,000 288,390 BellSouth Telecommunications, Inc. 6.300 12-15-15 177,973 184,891 CenturyLink, Inc. 6.450 06-15-21 380,000 407,550 CenturyLink, Inc. 7.600 09-15-39 220,000 220,000 Crown Castle Towers LLC (S) 4.883 08-15-20 940,000 1,045,321 Crown Castle Towers LLC (S) 6.113 01-15-20 420,000 497,183 GTP Acquisition Partners I LLC (S) 2.364 05-15-18 460,000 452,071 Qwest Corp. 6.750 12-01-21 595,000 684,469 Telecom Italia Capital SA 6.999 06-04-18 285,000 330,951 Telecom Italia Capital SA 7.200 07-18-36 220,000 228,144 Telefonica Emisiones SAU 6.421 06-20-16 575,000 643,338 Wireless Telecommunication Services 0.5% SBA Tower Trust (S) 2.933 12-15-17 320,000 326,626 SBA Tower Trust (S) 3.598 04-15-18 310,000 310,585 SBA Tower Trust (S) 5.101 04-17-17 280,000 308,952 Verizon New York, Inc. 7.000 12-01-33 195,000 199,339 Utilities 2.2% Electric Utilities 1.4% Beaver Valley II Funding Corp. 9.000 06-01-17 348,000 355,520 Commonwealth Edison Company 5.800 03-15-18 225,000 266,382 Electricite de France SA (5.250% to 1-29-23, then 10 Year Swap Rate + 3.709%) (Q)(S) 5.250 01-29-23 180,000 180,675 FirstEnergy Corp. 4.250 03-15-23 480,000 473,881 FPL Energy National Wind LLC (S) 5.608 03-10-24 122,470 114,524 Israel Electric Corp., Ltd. (S) 7.250 01-15-19 400,000 451,879 NextEra Energy Capital Holdings, Inc. (6.650% to 6-15-17, then 3 month LIBOR + 2.125%) 6.650 06-15-67 145,000 155,875 Oncor Electric Delivery Company LLC 5.000 09-30-17 300,000 340,144 PNPP II Funding Corp. 9.120 05-30-16 71,000 73,699 PPL Capital Funding, Inc. 1.900 06-01-18 135,000 134,674 PPL WEM Holdings PLC (S) 3.900 05-01-16 360,000 381,314 Southern California Edison Company (6.250% to 2-1-22, then 3 month LIBOR + 4.199%) (Q) 6.250 02-01-22 260,000 291,200 W3A Funding Corp. 8.090 01-02-17 156,571 159,888 Independent Power Producers & Energy Traders 0.3% Constellation Energy Group, Inc. 5.150 12-01-20 265,000 300,281 Exelon Generation Company LLC 4.250 06-15-22 345,000 357,810 Exelon Generation Company LLC 5.600 06-15-42 165,000 174,906 See notes to financial statements Annual report | Investment Grade Bond Fund 19 Maturity Rate (%) date Par value Value Multi-Utilities 0.5% Integrys Energy Group, Inc. (6.110% to 12-1-16, then 3 month LIBOR + 2.120%) 6.110 12-01-66 $555,000 $588,578 Wisconsin Energy Corp. (6.250% to 5-15-17, then 3 month LIBOR + 2.113%) 6.250 05-15-67 585,000 635,456 Municipal Bonds 0.8% (Cost $1,757,870) State of Illinois, GO 5.100 06-01-33 280,000 282,142 University of Texas 4.794 08-15-46 1,500,000 1,669,590 Collateralized Mortgage Obligations 18.9% (Cost $44,237,108) Commercial & Residential 11.1% Americold 2rust Series 2010-ARTA, Class D (S) 7.443 01-14-29 470,000 544,356 Banc of America Commercial Mortgage Trust, Inc. Series 2006-2, Class AM (P) 5.764 05-10-45 355,000 393,570 Series 2006-4, Class AM 5.675 07-10-46 675,000 755,426 Series 2006-3, Class A4 (P) 5.889 07-10-44 620,000 693,793 Bear Stearns Alt-A Trust Series 2004-12, Class 1A1 (P) 0.893 01-25-35 425,392 420,299 Bear Stearns Asset Backed Securities Trust Series 2004-AC5, Class A1 5.250 10-25-34 362,692 377,795 Citigroup/Deutsche Bank Commercial Mortgage Trust Series 2005-CD1, Class C (P) 5.219 07-15-44 185,000 189,461 Commercial Mortgage Pass Through Certificates Series 2007-C9, Class A4 (P) 5.800 12-10-49 820,000 949,758 Series 2012-CR2, Class XA IO 1.960 08-15-45 2,829,692 349,232 Series 2012-CR5, Class XA IO 1.944 12-10-45 4,079,279 485,752 Series 2012-LC4, Class B (P) 4.934 12-10-44 290,000 321,387 Series 2012-LC4, Class C (P) 5.648 12-10-44 555,000 632,738 Fontainebleau Miami Beach Trust Series 2012-FBLU, Class C (S) 4.270 05-05-27 245,000 253,869 Series 2012-FBLU, Class D (S) 5.007 05-05-27 365,000 376,568 GMAC Mortgage Corp. Loan Trust Series 2004-AR2, Class 3A (P) 3.551 08-19-34 415,660 408,260 Greenwich Capital Commercial Funding Corp. Series 2006-GG7, Class AM (P) 5.860 07-10-38 530,000 588,661 GS Mortgage Securities Corp. II Series 2013-KYO, Class D (P)(S) 2.798 11-08-29 480,000 486,013 GSR Mortgage Loan Trust Series 2005-AR6, Class 3A1 (P) 2.654 09-25-35 656,769 653,880 Series 2004-9, Class B1 (P) 3.191 08-25-34 293,096 159,212 Series 2006-AR1, Class 3A1 (P) 2.992 01-25-36 404,962 357,015 HarborView Mortgage Loan Trust Series 2005-11, Class X IO 2.059 08-19-45 1,580,311 85,016 Series 2005-2, Class X IO 2.260 05-19-35 6,629,870 452,749 Series 2005-8, Class 1X IO 2.199 09-19-35 1,627,907 130,392 20 Investment Grade Bond Fund | Annual report See notes to financial statements Maturity Rate (%) date Par value Value Commercial & Residential (continued) IndyMac Index Mortgage Loan Trust Series 2005-AR18, Class 1X IO 1.988 10-25-36 $4,061,329 $320,683 Series 2005-AR18, Class 2X IO 1.636 10-25-36 5,148,682 250,397 JPMorgan Chase Commercial Mortgage Securities Corp. Series 2005-LDP5, Class AM (P) 5.243 12-15-44 930,000 1,012,710 Series 2006-LDP7, Class AM (P) 5.861 04-15-45 565,000 628,560 Series 2006-LDP9, Class AM 5.372 05-15-47 870,000 940,349 Series 2007-CB18, Class A4 5.440 06-12-47 875,000 984,325 Series 2007-LD12, Class AM (P) 6.001 02-15-51 765,000 867,269 Series 2007-LDPX Class AM (P) 5.464 01-15-49 825,000 877,337 Series 2012-HSBC,Class XA IO (S) 1.431 07-05-32 2,845,000 316,267 Series 2012-PHH, Class D (P)(S) 3.467 10-15-25 225,000 228,296 Series 2013-JWRZ, Class D (P)(S) 3.184 04-15-30 385,000 392,610 LB–UBS Commercial Mortgage Trust Series 2006-C6, Class AM 5.413 09-15-39 800,000 895,898 Merrill Lynch Mortgage Investors Trust Series 2007-3, Class M1 (P) 3.393 09-25-37 111,679 56,179 Series 2007-3, Class M2 (P) 3.393 09-25-37 44,462 4,473 Series 2007-3, Class M3 (P) 3.393 09-25-37 13,777 422 Morgan Stanley Bank of America Merrill Lynch Trust Series 2013-C7, Class C (P) 4.189 02-15-46 195,000 197,764 Morgan Stanley Capital I Trust Series 2006-HQ10, Class AM 5.360 11-12-41 515,000 569,678 Series 2006-HQ8, Class AM (P) 5.465 03-12-44 705,000 776,244 Series 2007-IQ13, Class A4 5.364 03-15-44 775,000 872,556 Morgan Stanley Mortgage Loan Trust Series 2004-11, Class 1A2A (P) 0.503 01-25-35 1,088,269 1,059,320 MortgageIT Trust Series 2005-2, Class 1A2 (P) 0.523 05-25-35 426,000 410,919 Motel 6 Trust Series 2012-MTL6, Class D (S) 3.781 10-05-25 810,000 802,405 Springleaf Mortgage Loan Trust Series 2012-2A, Class A (P)(S) 2.220 10-25-57 335,149 346,912 Series 2012-3A, Class M1 (P)(S) 2.660 12-25-59 220,000 223,202 Structured Asset Securities Corp. Series 2003-6A, Class B1 (P) 2.618 03-25-33 171,235 122,411 Thornburg Mortgage Securities Trust Series 2004-1, Class II2A (P) 1.793 03-25-44 466,936 471,277 UBS Commercial Mortgage Trust Series 2012-C1, Class B 4.822 05-10-45 320,000 343,956 Series 2012-C1, Class C (P)(S) 5.535 05-10-45 215,000 238,019 UBS-Barclays Commercial Mortgage Trust Series 2012-C2, Class XA IO (S) 1.813 05-10-63 3,889,199 393,513 Wachovia Bank Commercial Mortgage Trust Series 2007-C31, Class AM (P) 5.591 04-15-47 245,000 270,544 WaMu Mortgage Pass Through Certificates Series 2005-AR1, Class X IO 1.502 01-25-45 9,239,994 481,272 Series 2005-AR8, Class X IO 1.625 07-25-45 7,796,682 476,769 Wells Fargo Mortgage Backed Securities Trust Series 2005-AR5, Class 1A1 (P) 2.669 04-25-35 312,955 311,266 WF-RBS Commercial Mortgage Trust Series 2012-C9, Class XA IO (S) 2.275 11-15-45 4,298,837 595,746 See notes to financial statements Annual report | Investment Grade Bond Fund 21 Maturity Rate (%) date Par value Value U.S. Government Agency 7.8% Federal Home Loan Mortgage Corp. Series 288, Class IO 3.000 10-15-27 $2,971,120 428,173 Series 290, Class IO 3.500 11-15-32 2,978,863 592,972 Series 3581, Class IO 6.000 10-15-39 213,393 28,982 Series 3623, Class LI IO 4.500 01-15-25 190,365 14,217 Series 3630, Class BI IO 4.000 05-15-27 72,653 2,517 Series 3794, Class PI IO 4.500 02-15-38 478,400 49,684 Series 3830, Class NI IO 4.500 01-15-36 2,801,512 331,870 Series 3833, Class LI IO 2.118 10-15-40 2,380,532 165,013 Series 3908, Class PA 4.000 06-15-39 502,506 531,437 Series 3956, Class DJ 3.250 10-15-36 1,665,251 1,705,448 Series 4030, Class BI IO 5.000 01-15-42 551,366 101,434 Series 4060, Class HC 3.000 03-15-41 925,902 974,975 Series 4065, Class QA 3.000 08-15-41 659,622 687,896 Series 4068, Class BH 3.000 06-15-40 833,658 862,977 Series 4074, Class PA 3.000 05-15-41 952,903 987,965 Series 4088, Class CA 3.000 03-15-42 965,536 1,009,239 Series 4136, Class IH IO 3.500 09-15-27 2,503,488 388,435 Series K017, Class X1 IO 1.452 12-25-21 2,239,477 215,203 Series K018, Class X1 IO 1.462 01-25-22 2,880,568 278,513 Series K021, Class X1 IO 1.514 06-25-22 675,263 72,757 Series K022, Class X1 IO 1.308 07-25-22 5,304,665 497,652 Series K707, Class X1 IO 1.558 12-25-18 1,960,956 146,987 Series K708, Class X1 IO 1.512 01-25-19 4,454,625 333,326 Series K709, Class X1 IO 1.545 03-25-19 2,639,820 203,987 Series K710, Class X1 IO 1.784 05-25-19 2,023,485 184,064 Series K711, Class X1 IO 1.711 07-25-19 7,148,305 634,748 Federal National Mortgage Association Series 2009-109, Class IW IO 4.500 04-25-38 283,732 22,113 Series 2009-50, Class GI IO 5.000 05-25-39 508,915 56,598 Series 2009-78, Class IB IO 5.000 06-25-39 676,982 64,545 Series 2010-14, Class AI IO 4.000 08-25-27 195,392 6,750 Series 2010-3, Class LI IO 5.000 02-25-25 2,842,328 240,336 Series 2010-36, Class BI IO 4.000 03-25-28 206,308 8,913 Series 2010-68, Class CI IO 5.000 11-25-38 592,090 64,064 Series 2011-146, Class MA 3.500 08-25-41 891,598 950,907 Series 2012-118, Class IB IO 3.500 11-25-42 1,238,744 284,578 Series 2012-120, Class PA 3.500 10-25-42 773,334 817,871 Series 2012-137, Class QI IO 3.000 12-25-27 2,545,276 363,055 Series 2012-137, Class WI IO 3.500 12-25-32 1,800,862 357,157 Series 2012-19, Class JA 3.500 03-25-41 1,471,913 1,587,127 Series 2012-67, Class KG 3.500 02-25-41 305,512 334,134 Series 2012-98, Class JP 3.500 03-25-42 945,721 1,020,500 Series 398, Class C3 IO 4.500 05-25-39 238,779 28,156 Series 401, Class C2 IO 4.500 06-25-39 207,480 26,451 Series 402, Class 3 IO 4.000 11-25-39 342,893 49,605 Series 402, Class 4 IO 4.000 10-25-39 546,593 55,031 Series 402, Class 7 IO 4.500 11-25-39 546,578 60,756 Series 407, Class 15 IO 5.000 01-25-40 568,783 69,281 Series 407, Class 16 IO 5.000 01-25-40 105,770 11,953 Series 407, Class 17 IO 5.000 01-25-40 105,639 13,288 Series 407, Class 21 IO 5.000 01-25-39 353,190 41,174 Series 407, Class 7 IO 5.000 03-25-41 446,448 70,224 Series 407, Class 8 IO 5.000 03-25-41 220,273 31,131 Series 407, Class C6 IO 5.500 01-25-40 1,227,152 212,638 22 Investment Grade Bond Fund | Annual report See notes to financial statements Maturity Rate (%) date Par value Value U.S. Government Agency (continued) Government National Mortgage Association Series 2010-78, Class AI IO 4.500 04-20-39 $536,096 $29,775 Series 2012-114, Class IO 1.028 01-16-53 1,674,899 161,574 Series 2013-42, Class IO 3.500 03-20-43 959,376 135,758 Series 2013-42, Class YI IO 3.500 03-20-43 2,953,463 410,360 Asset Backed Securities 4.3% (Cost $9,711,879) Asset Backed Securities 4.3% Aegis Asset Backed Securities Trust Series 2004-3, Class A1 (P) 0.553 09-25-34 237,422 233,288 Ameriquest Mortgage Securities, Inc. Series 2005-R1, Class M1 (P) 0.643 03-25-35 315,492 310,731 Series 2005-R3, Class M2 (P) 0.663 05-25-35 405,000 377,337 Argent Securities, Inc. Series 2004-W6, Class M1 (P) 0.743 05-25-34 306,172 300,432 Asset Backed Funding Certificates Series 2005-HE1, Class M1 (P) 0.613 03-25-35 294,817 284,174 Bayview Financial Acquisition Trust Series 2006-A, Class 2A3 (P) 0.543 02-28-41 140,213 139,091 Bravo Mortgage Asset Trust Series 2006-1A, Class A2 (P)(S) 0.433 07-25-36 606,515 564,649 Carrington Mortgage Loan Trust Series 2005-OPT2, Class M2 (P) 0.643 05-25-35 197,510 191,682 CKE Restaurant Holdings, Inc. (S) Series 2013-1A, Class A2 4.474 03-20-43 740,000 774,047 Credit-Based Asset Servicing and Securitization LLC Series 2005-CB2, Class M1 (P) 0.633 04-25-36 412,782 405,022 CSMC Trust Series 2006-CF2, Class M1 (P)(S) 0.663 05-25-36 470,000 454,542 Dominos Pizza Master Issuer LLC Series 2012-1A, Class A2 (S) 5.216 01-25-42 878,219 974,234 Encore Credit Receivables Trust Series 2005-2, Class M2 (P) 0.653 11-25-35 485,000 456,378 Home Equity Asset Trust Series 2005-5, Class M1 (P) 0.673 11-25-35 355,000 347,193 Series 2005-6, Class M1 (P) 0.663 12-25-35 265,000 259,763 Leaf Receivables Funding 6 LLC Series 2011-1, Class A (S) 1.700 12-20-18 10,433 10,433 Mastr Asset Backed Securities Trust Series 2007-HE2, Class A2 (P) 0.893 08-25-37 138,331 134,412 Merrill Lynch Mortgage Investors, Inc. Series 2005-WMC1, Class M1 (P) 0.943 09-25-35 152,899 143,297 New Century Home Equity Loan Trust Series 2005-1, Class M1 (P) 0.643 03-25-35 240,000 232,428 Series 2005-3, Class M1 (P) 0.673 07-25-35 195,000 191,893 NovaStar Home Equity Loan Series 2004-4, Class M3 (P) 1.273 03-25-35 449,303 448,382 Park Place Securities, Inc. Series 2004-WHQ2, Class M2 (P) 0.823 02-25-35 500,207 499,455 Series 2005-WCH1, Class M2 (P) 0.713 01-25-36 489,722 480,308 See notes to financial statements Annual report | Investment Grade Bond Fund 23 Maturity Rate (%) date Par value Value Asset Backed Securities (continued) People’s Choice Home Loan Securities Trust Series 2005-1, Class M3 (P) 1.063 01-25-35 $385,000 $381,503 RAMP Trust Series 2005-RS3, Class M1 (P) 0.613 03-25-35 255,000 239,810 Renaissance Home Equity Loan Trust Series 2005-2, Class AF3 4.499 08-25-35 106,619 106,927 Series 2005-2, Class AF4 4.934 08-25-35 420,000 409,098 Sonic Capital LLC Series 2011-1A, Class A2 (S) 5.438 05-20-41 337,650 372,802 Westgate Resorts LLC Series 2012-3A, Class A (S) 2.500 03-20-25 345,277 347,651 Series 2012-3A, Class B (S) 4.500 03-20-25 103,999 105,527 Series 2013-1A, Class B 3.750 08-20-25 250,000 250,000 Foreign Government Obligations 0.1% (Cost $219,333) South Korea 0.1% Korea Development Bank 4.000 09-09-16 220,000 235,663 Capital Preferred Securities 1.1% (Cost $2,332,806) Financials 1.1% Capital Markets 0.3% State Street Capital Trust IV (P) 1.280 06-15-37 695,000 585,538 Commercial Banks 0.4% Allfirst Preferred Capital Trust (P) 1.777 07-15-29 205,000 168,100 Fifth Third Capital Trust IV (6.500% to 4-15-17 then 3 month LIBOR + 1.368%) 6.500 04-15-37 595,000 596,488 PNC Financial Services Group, Inc. (6.750% to 8-1-21, then 3 month LIBOR + 3.678%) (Q) 6.750 08-01-21 135,000 154,744 Insurance 0.4% MetLife Capital Trust IV (7.875% to 12-15-37 then 3 month LIBOR + 3.960%) (S) 7.875 12-15-37 95,000 119,938 MetLife Capital Trust X (9.250% to 4-8-38, then 3 month LIBOR + 5.540%) (S) 9.250 04-08-38 250,000 353,750 ZFS Finance USA Trust II (6.450% to 6-15-16, then 3 month LIBOR + 2.000%) (S) 6.450 12-15-65 330,000 359,700 ZFS Finance USA Trust V (6.500% to 5-9-17, then 3 month LIBOR + 2.285%) (S) 6.500 05-09-37 195,000 212,550 Shares Value Preferred Securities 0.6% (Cost $1,361,069) Financials 0.4% Commercial Banks 0.4% PNC Financial Services Group, Inc. (6.125% to 5-1-22, then 3 month LIBOR + 4.067%), 6.125% 15,450 421,167 U.S. Bancorp (6.000% to 4-15-17, then 3 month LIBOR + 4.861%), 6.000% 12,325 330,310 Wells Fargo & Company, Series L, 7.500% 167 209,585 24 Investment Grade Bond Fund | Annual report See notes to financial statements Shares Value Industrials 0.1% Aerospace & Defense 0.1% United Technologies Corp., 7.500% 4,748 286,494 Utilities 0.1% Electric Utilities 0.1% Duke Energy Corp., 5.125% 8,365 208,456 Yield (%) Value Securities Lending Collateral 0.1% (Cost $105,367) John Hancock Collateral Investment Trust (W) 0.128 (Y) 10,528 105,365 Par value Value Short-Term Investments 1.5% (Cost $3,731,000) Repurchase Agreement 1.5% Repurchase Agreement with State Street Corp. dated 5-31-13 at 0.010% to be repurchased at $3,731,003 on 6-3-13, collateralized by $3,825,000 U.S. Treasury Note 0.625% due 5-31-17 (valued at $3,806,173, including interest) $3,731,000 3,731,000 Total investments (Cost $235,286,536) † 100.1% Other assets and liabilities, net (0.1%) Total net assets 100.0% The percentage shown for each investment category is the total value of that category as a percentage of the net assets of the Fund. IO Interest-Only Security — (Interest Tranche of Stripped Mortgage Pool). Rate shown is the annualized yield at the end of the period. LIBOR London Interbank Offered Rate PO Principal-Only Security — (Principal Tranche of Stripped Security). Rate shown is the annualized yield at the end of the period. (C) Security purchased on a when-issued or delayed delivery basis. (L) A portion of this security is on loan as of 5-31-13. (P) Variable rate obligation. The coupon rate shown represents the rate at period end. (Q) Perpetual bonds have no stated maturity date. Date shown as maturity date is next call date. (S) These securities are exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be resold, normally to qualified institutional buyers, in transactions exempt from registration. (W) Investment is an affiliate of the Fund, the advisor and/or subadvisor. This investment represents collateral received for securities lending. (Y) The rate shown is the annualized seven-day yield as of 5-31-13. † At May 31, 2013, the aggregate cost of investment securities for federal income tax purposes was $236,120,760. Net unrealized appreciation aggregated $6,756,989, of which $10,290,911 related to appreciated investment securities and $3,533,922 related to depreciated investment securities. See notes to financial statements Annual report | Investment Grade Bond Fund 25 F I N A N C I A L S T A T E M E N T S Financial statements Statement of assets and liabilities 5-31-13 This Statement of assets and liabilities is the fund’s balance sheet. It shows the value of what the fund owns, is due and owes. You’ll also find the net asset value and the maximum offering price per share. Assets Investments in unaffiliated issuers, at value (Cost $235,181,169) including $100,212 of securitiesloaned $242,772,384 Investments in affiliated issuers, at value (Cost $105,367) 105,365 Total investments, at value (Cost $235,286,536) Cash 615 Cash held at broker for futurescontracts 97,538 Receivable for investmentssold 181,417 Receivable for fund sharessold 862,485 Dividends and interestreceivable 1,951,476 Receivable for securities lendingincome 67 Other receivables and prepaidexpenses 47,090 Totalassets Liabilities Payable for investmentspurchased 56,811 Payable for delayed delivery securitiespurchased 2,277,178 Payable for fund sharesrepurchased 637,621 Payable upon return of securitiesloaned 105,368 Payable for futures variationmargin 7,969 Distributionspayable 48,865 Payable toaffiliates Accounting and legal servicesfees 8,217 Transfer agentfees 32,724 Distribution and servicefees 39,515 Trustees’fees 11,204 Other liabilities and accruedexpenses 71,825 Totalliabilities Netassets Net assets consistof Paid-incapital $234,182,635 Undistributed net investmentincome 130,901 Accumulated net realized gain (loss) on investments and futurescontracts 875,806 Net unrealized appreciation (depreciation) on investments and futurescontracts 7,531,798 Netassets 26 Investment Grade Bond Fund | Annual report See notes to financial statements F I N A N C I A L S T A T E M E N T S Statement of assets and liabilities (continued) Net asset value pershare Based on net asset values and shares outstanding — the Fund has an unlimited number of shares authorized with no parvalue Class A ($183,409,109 ÷ 17,093,862shares) 1 $10.73 Class B ($12,042,891 ÷ 1,122,242shares) 1 $10.73 Class C ($33,624,993 ÷ 3,133,382shares) 1 $10.73 Class I ($13,644,147 ÷ 1,271,467shares) $10.73 Maximum offering price pershare Class A (net asset value per share ÷ 95.5%) 2 $11.24 1 Redemption price is equal to net asset value less any applicable contingent deferred salescharge. 2 On single retail sales of less than $100,000. On sales of $100,000 or more and on group sales the offering price isreduced. See notes to financial statements Annual report | Investment Grade Bond Fund 27 F I N A N C I A L S T A T E M E N T S Statement of operations For the year ended 5-31-13 This Statement of operations summarizes the fund’s investment income earned and expenses incurred in operating the fund. It also shows net gains (losses) for the period stated. Investmentincome Interest $8,182,816 Dividends 63,670 Securitieslending 1,310 Total investmentincome Expenses Investment managementfees 920,832 Distribution and servicefees 892,710 Accounting and legal servicesfees 46,740 Transfer agentfees 406,679 Trustees’fees 12,069 State registrationfees 81,349 Printing andpostage 27,653 Professionalfees 58,546 Custodianfees 31,725 Registration and filingfees 27,445 Other 9,839 Totalexpenses Net investmentincome Realized and unrealized gain(loss) Net realized gain (loss)on Investments in unaffiliatedissuers 3,626,913 Investments in affiliatedissuers 505 Futurescontracts (148,543) Change in net unrealized appreciation (depreciation)of Investments in unaffiliatedissuers 653,231 Investments in affiliatedissuers (2) Futurescontracts (59,415) Net realized and unrealizedgain Increase in net assets fromoperations 28 Investment Grade Bond Fund | Annual report See notes to financial statements F I N A N C I A L S T A T E M E N T S Statements of changes in net assets These Statements of changes in net assets show how the value of the fund’s net assets has changed during the last two periods. The difference reflects earnings less expenses, any investment gains and losses, distributions, if any, paid to shareholders and the net of fund share transactions. Year Year ended ended 5-31-13 5-31-12 Increase (decrease) in netassets Fromoperations Net investmentincome $5,732,209 $6,027,993 Net realizedgain 3,478,875 2,687,301 Change in net unrealized appreciation(depreciation) 593,814 1,592,815 Increase in net assets resulting fromoperations Distributions toshareholders From net investmentincome ClassA (5,841,314) (5,523,990) ClassB (317,398) (283,854) ClassC (942,402) (972,215) ClassI (504,652) (386,262) From net realizedgain ClassA (384,234) (153,356) ClassB (26,393) (9,899) ClassC (76,726) (35,809) ClassI (37,741) (11,361) Totaldistributions From Fund sharetransactions Totalincrease Netassets Beginning ofyear 203,566,811 158,211,417 End ofyear Undistributed net investmentincome See notes to financial statements Annual report | Investment Grade Bond Fund 29 Financial highlights The Financial highlights show how the fund’s net asset value for a share has changed during the period. CLASS A SHARES Periodended 5-31-13 5-31-12 5-31-11 5-31-10 5-31-09 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 1 0.28 0.34 0.39 0.51 0.49 Net realized and unrealized gain (loss) oninvestments 0.22 0.22 0.52 1.07 (0.58) Total from investmentoperations Lessdistributions From net investmentincome (0.37) (0.41) (0.44) (0.52) (0.49) From net realizedgain (0.02) (0.01) — — — Totaldistributions Net asset value, end ofperiod Total return (%) Ratios and supplementaldata Net assets, end of period (inmillions) $183 $150 $123 $121 $99 Ratios (as a percentage of average net assets): Expenses beforereductions 0.96 1.00 0.97 1.08 1.20 4 Expenses net of feewaivers 0.96 0.98 0.96 1.08 1.20 4 Expenses net of fee waivers andcredits 0.96 0.98 0.96 1.07 1.20 4 Net investmentincome 2.62 3.29 3.82 5.22 5.53 Portfolio turnover (%) 70 85 105 87 109 1 Based on the average daily sharesoutstanding. 2 Does not reflect the effect of sales charges, ifany. 3 Total returns would have been lower had certain expenses not been reduced during the applicable periodsshown. 4 Includes the impact of proxy expenses, which amounted to 0.04% of average netassets. CLASS B SHARES Periodended 5-31-13 5-31-12 5-31-11 5-31-10 5-31-09 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 1 0.20 0.26 0.32 0.44 0.42 Net realized and unrealized gain (loss) oninvestments 0.22 0.22 0.52 1.07 (0.58) Total from investmentoperations Lessdistributions From net investmentincome (0.29) (0.33) (0.37) (0.45) (0.42) From net realizedgain (0.02) (0.01) — — — Totaldistributions Net asset value, end ofperiod Total return (%) Ratios and supplementaldata Net assets, end of period (inmillions) $12 $10 $8 $8 $6 Ratios (as a percentage of average net assets): Expenses beforereductions 1.71 1.75 1.72 1.83 1.95 4 Expenses net of feewaivers 1.71 1.73 1.71 1.83 1.95 4 Expenses net of fee waivers andcredits 1.71 1.73 1.71 1.82 1.95 4 Net investmentincome 1.88 2.53 3.07 4.52 4.79 Portfolio turnover (%) 70 85 105 87 109 1 Based on the average daily sharesoutstanding. 2 Does not reflect the effect of sales charges, ifany. 3 Total returns would have been lower had certain expenses not been reduced during the applicable periodsshown. 4 Includes the impact of proxy expenses, which amounted to 0.04% of average netassets. 30 Investment Grade Bond Fund | Annual report See notes to financial statements CLASS C SHARES Periodended 5-31-13 5-31-12 5-31-11 5-31-10 5-31-09 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 1 0.20 0.27 0.31 0.43 0.43 Net realized and unrealized gain (loss) oninvestments 0.22 0.21 0.53 1.08 (0.59) Total from investmentoperations Lessdistributions From net investmentincome (0.29) (0.33) (0.37) (0.45) (0.42) From net realizedgain (0.02) (0.01) — — — Totaldistributions Net asset value, end ofperiod Total return (%) Ratios and supplementaldata Net assets, end of period (inmillions) $34 $34 $24 $21 $12 Ratios (as a percentage of average net assets): Expenses beforereductions 1.71 1.75 1.72 1.83 1.95 4 Expenses net of feewaivers 1.71 1.73 1.71 1.83 1.95 4 Expenses net of fee waivers andcredits 1.71 1.73 1.71 1.82 1.95 4 Net investmentincome 1.88 2.54 3.06 4.44 4.87 Portfolio turnover (%) 70 85 105 87 109 1 Based on the average daily sharesoutstanding. 2 Does not reflect the effect of sales charges, ifany. 3 Total returns would have been lower had certain expenses not been reduced during the applicable periodsshown. 4 Includes the impact of proxy expenses, which amounted to 0.04% of average netassets. CLASS I SHARES Periodended 5-31-13 5-31-12 5-31-11 5-31-10 5-31-09 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 1 0.32 0.38 0.43 0.49 0.52 Net realized and unrealized gain (loss) oninvestments 0.22 0.21 0.52 1.13 (0.58) Total from investmentoperations Lessdistributions From net investmentincome (0.41) (0.44) (0.48) (0.56) (0.52) From net realizedgain (0.02) (0.01) — — — Totaldistributions Net asset value, end ofperiod Total return (%) 2 Ratios and supplementaldata Net assets, end of period (inmillions) $14 $9 $3 $4 $2 Ratios (as a percentage of average net assets): Expenses beforereductions 0.63 0.65 0.60 0.68 1.12 3 Expenses net of fee waivers andcredits 0.63 0.64 0.57 0.68 1.12 3 Net investmentincome 2.93 3.62 4.18 5.03 6.09 Portfolio turnover (%) 70 85 105 87 109 1 Based on the average daily sharesoutstanding. 2 Total returns would have been lower had certain expenses not been reduced during the applicable periodsshown. 3 Includes the impact of proxy expenses, which amounted to 0.04% of average netassets. See notes to financial statements Annual report | Investment Grade Bond Fund 31 Notes to financial statements Note 1 — Organization John Hancock Investment Grade Bond Fund (the Fund) is a series of John Hancock Bond Trust (the Trust), an open-end management investment company organized as a Massachusetts business trust and registered under the Investment Company Act of 1940, as amended (the 1940 Act). The investment objective of the Fund is to seek a high level of current income consistent with preservation of capital and maintenance of liquidity. The Fund may offer multiple classes of shares. The shares currently offered are detailed in the Statement of assets and liabilities. Class A and Class C shares are offered to all investors. Class B shares are closed to new investors. Class I shares are offered to institutions and certain investors. Shareholders of each class have exclusive voting rights to matters that affect that class. The distribution and service fees, if any, and transfer agent fees for each class may differ. Class B shares convert to Class A shares eight years after purchase. Note 2 — Significant accounting policies The financial statements have been prepared in conformity with accounting principles generally accepted in the United States of America, which require management to make certain estimates and assumptions as of the date of the financial statements. Actual results could differ from those estimates and those differences could be significant. Events or transactions occurring after the end of the fiscal period through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. The following summarizes the significant accounting policies of the Fund: Security valuation. Investments are stated at value as of the close of regular trading on the New York Stock Exchange (NYSE), normally at 4:00 P
